Citation Nr: 0900654	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-25 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for eczema on the back.

4.  Entitlement to service connection for acute epididymitis.

5.  Entitlement to service connection for residuals of rectal 
polyps.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1999 to October 
2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO in Denver, Colorado certified 
these claims to the Board for appellate review.

The veteran testified in support of these claims during a 
videoconference hearing held before the undersigned Veterans 
Law Judge in March 2007.  In June 2007, the Board remanded 
these claims to the RO for additional action.

The Board addresses the claim of entitlement to service 
connection for sinusitis in the REMAND section of this 
decision, below, and REMANDS that claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On March 1, 2007, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claim of 
entitlement to service connection for acute epididymitis.

2.  The RO provided the veteran adequate notice and 
assistance with regard to the claims being decided.

3.  The veteran does not currently have residuals of an in-
service broken nose.

4.  The veteran does not currently have a bladder disorder.

5.  Eczema is related to the veteran's active service.

6.  The veteran does not currently have residuals of rectal 
polyps.  

7.  The veteran's irritable bowel syndrome is moderate, 
manifesting as frequent constipation, which necessitates the 
use of enemas, and abdominal pain, discomfort and bloating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for acute 
epididymitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008). 

2.  A broken nose was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  A bladder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  Eczema was incurred in service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

5.  Residuals of rectal polyps were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for irritable bowel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 7319 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acute Epididymitis

Under 38 U.S.C.A. § 7105 (2008), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).  

On March 1, 2007, prior to the promulgation of a decision in 
this case, the Board received notification from the veteran 
requesting withdrawal of his appeal on the claim of 
entitlement to service connection for acute epididymitis.  
Thus, with regard to such claim, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on such claim and it must be dismissed.



II.  Other Claims 

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  



1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated January 2003, December 2003 and 
August 2007, the first two sent before initially deciding 
those claims in a rating decision dated June 2004.  The 
timing of these notice letters reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of these notice letters, considered in 
conjunction with the content of another letter the RO sent to 
the veteran in March 2006, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to authorize the release of his treatment records if 
he wished VA to obtain them on his behalf.  The RO also 
advised the veteran to send to VA all requested evidence.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding, available evidence to secure 
in support of his claims.  

The RO also conducted medical inquiry in support of the 
veteran's claims by affording the veteran VA examinations, 
during which VA examiners addressed the etiology and severity 
of the disabilities at issue in this appeal.  The veteran 
claims that the report of the August 2007 examination and a 
December 2007 addendum report, prepared by the same VA 
physician, are inadequate to decide his claims because they 
conflict and are internally inconsistent.  Based on this 
claim, he requests another VA examination.

The Board acknowledges the veteran's assertion, but does not 
agree that another VA examination is necessary.  Although the 
VA physician offered several conflicting opinions in the 
reports, as alleged, those referring to the veteran's alleged 
broken nose and bladder disorder are consistent.  The veteran 
is therefore not prejudiced by any decision to proceed in 
adjudicating these particular claims.  Moreover, with regard 
to the conflicting opinions pertinent to the eczema claim, 
the Board discredits the less favorable opinion, below, and 
decides the claim favorably.  The veteran is therefore not 
prejudiced by any decision to proceed in adjudicating this 
particular claim.  In addition, the VA physician addressed 
the veteran's alleged rectal polyps only once and his opinion 
in this regard is sufficient to decide the veteran's rectal 
polyp claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

B.  Analysis

1.  Service Connection 

The veteran claims entitlement to service connection for 
residuals of a broken nose, a bladder disorder, eczema on the 
back, and rectal polyps.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

a.  Residuals of a Broken Nose

According to written statements the veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in March 2007, in service, in 2000, the veteran was 
playing soccer when a soccer ball hit him in, and broke, his 
nose.  Allegedly, since this injury, he has had a crooked, 
disfigured nose, which causes pain, aggravated in cold 
weather, bleeding and sinus and breathing problems and 
necessitates the constant use of nasal spray. 

The veteran's service medical records fail to confirm that 
the veteran broke his nose during active service.  In March 
2000, the veteran injured his nose playing soccer, but the 
examiner indicated that he did not feel any fracture.  He 
also indicated that the veteran had septal swelling on the 
right and a nose that deviated to the left.  The veteran did 
not again seek treatment for nose complaints during the 
remainder of his period of active service.  On Medical 
Evaluation Board (MEB) examination conducted in March 2002, 
the veteran reported that he had not had any nose or sinus 
problems and the examiner noted no nose abnormalities.  

Since discharge, the veteran has sought treatment for 
multiple medical complaints, including difficulty breathing, 
and has undergone VA examinations.  Initially in 2003 during 
a treatment visit, he reported that he had broken his nose in 
2000 and that, since then, he had had a plugged nostril and 
problems breathing.  Subsequently in 2003, however, he 
reported that he broke his nose a few weeks prior to the 
visit, could not breathe and had bloody nasal secretions.  
Thereafter, during treatment visits, medical professionals 
noted sinus problems secondary to a broken nose.  During 
treatment visits and VA examinations conducted in April 2004 
and August 2007, medical professionals attributed these 
problems to allergic rhinitis, a disability for which the 
veteran is service connected.     

In sum, the claims file does not include any evidence 
confirming that the veteran broke his nose in service such 
that he could have residuals of an in-service broken nose.  
Moreover, to the extent the veteran manifests nasal/sinus 
symptoms that are related to his in-service nose injury, 
which did not involve a break, the RO has already granted 
service connection for a disability manifested by such 
symptoms.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has residuals of an in-
service broken nose.  Such assertions may not be considered 
competent evidence of a current disability, however, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition or provide an opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of an in-service broken 
nose.  Based on this finding, the Board concludes that 
residuals of a broken nose were not incurred in or aggravated 
by service.  This claim is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.

b.  Bladder Disorder

The veteran asserts that, in service, he had a mass removed 
from his bladder, which was diagnosed as transitional cell 
carcinoma, and, since then, he has had burning pain on 
urination, which necessitates the use of painkillers.  He 
also asserts that, recently, he received treatment for a 
bladder disability characterized as schistosomiasis, one of 
the same bladder conditions for which he received treatment 
in service.

During service in June 2000, as alleged, the veteran 
underwent surgery to remove a mass on his bladder.  
Initially, medical professionals suspected transitional cell 
carcinoma, but biopsies revealed schistosomiasis.  This 
condition necessitated the use of medication, after which it 
did not recur.  On MEB examination conducted in March 2002, 
the veteran was seen by a medical professional in urology, 
who noted no bladder abnormalities.

Following discharge, the veteran received treatment for 
multiple medical conditions, including complaints of pain on 
urination, and underwent VA examinations.  During treatment 
visits and examinations, however, no medical professional 
attributed the painful urination to schistosomiasis or any 
other bladder disability.  Extensive testing conducted in 
2003, 2005 and 2006 confirmed no bladder abnormalities other 
than a mild irregularity in the bladder wall.  Despite this 
fact, medical professionals prescribed medication as a 
preventive measure.  During VA examinations conducted in 
April 2003, April 2004 and August 2007, examiners noted that 
the schistosomiasis was resolved cystoscopically in 2000, 
that there had been no recurrence of the condition, and that 
the veteran had no residuals thereof.  One diagnosed 
cystomyosis, status post removal.    

Again, the veteran's assertions, which may not be considered 
competent, represent the only evidence of record establishing 
that he currently has a bladder disability.  In light of the 
foregoing, the Board finds that the veteran does not 
currently have such a disability.  Based on this finding, the 
Board concludes that a bladder disability was not incurred in 
or aggravated by service.  This claim is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

c.  Eczema 

The veteran asserts that he had skin problems affecting his 
back during service, which have never resolved and now 
necessitate regular treatment, including the use of over-the-
counter medication.  Allegedly, such problems have been 
attributed to multiple skin disorders, including eczema.  

The veteran's service and post-service medical records 
support the veteran's assertions.  During a MEB examination 
conducted in service in March 2002, the veteran reported that 
his skin itched after showering.  An examiner diagnosed 
eczema and prescribed medication.  

Following discharge, the veteran received treatment for 
multiple medical complaints, including involving his skin, 
and underwent VA examinations of his skin.  During one such 
examination conducted in April 2004, the veteran reported and 
the examiner noted a history of eczema with no recurrences 
over the last year and a half.  Beginning in 2005, however, 
physicians diagnosed skin disorders, including eczema, during 
outpatient treatment visits and prescribed medication 
therefor.  A VA examiner confirmed eczema involving the chest 
and back, then quiescent, during a VA examination conducted 
in August 2007.  He opined that this disability was more 
likely than not related to the veteran's active service.  In 
an addendum opinion dated December 2007, the same examiner 
contradicted himself by noting that there was insufficient 
clinical evidence of a skin disability such as eczema and 
that, although the veteran was treated for tinea versicolor 
after service, there is no documentation of record 
establishing that such disability occurred in service.    

The Board assigns no evidentiary weight to the VA examiner's 
December 2007 addendum opinion because it is based solely on 
the fact that the veteran's eczema was not active on VA 
examination conducted in August 2007 and does not take into 
account post-service medical records confirming the presence 
of eczema.  Based on these records, which include post-
service diagnoses of eczema, as well as the veteran's service 
medical records, which also include a diagnosis of eczema, 
and written statements and medical evidence showing 
continuity of skin symptomatology since discharge from 
service, the Board finds that eczema is related to the 
veteran's active service.  In light of this finding, the 
Board concludes that eczema was incurred in service.  The 
evidence in this case supports the veteran's claim; such 
claim must therefore be granted.

d.  Rectal Polyps

The veteran asserts that, in service, he had polyps removed 
from his colon.  Allegedly, as a result of this, he must 
undergo regular evaluations of the colon.  

During service in January 2001, as alleged, the veteran 
underwent a colonoscopy, during which a physician discovered 
and removed a polyp.  A biopsy revealed it was benign.  Since 
then, including during treatment visits dated since discharge 
and VA examinations conducted in April 2003, April 2004 and 
August 2007, the veteran has reported a history of a polyp 
removal, but no medical professional has noted residuals 
thereof.  In fact, VA examiners noted that the polyp had 
normal rather than neoplastic tissue, which did not increase 
the risk of future development of colorectal polyps.  

The veteran's assertions, which may not be considered 
competent, represent the only evidence of record establishing 
that he currently has residuals of rectal polyps.  In light 
of the foregoing, the Board finds that the veteran does not 
currently have such a disability.  Based on this finding, the 
Board concludes that residuals of rectal polyps were not 
incurred in or aggravated by service.  This claim is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

2.  Higher Initial Evaluation

The veteran claims entitlement to a higher initial evaluation 
for irritable bowel syndrome.  He asserts that the evaluation 
initially assigned this disability does not accurately 
reflect the severity of his gastrointestinal symptoms.  These 
symptoms allegedly caused him to be discharged from the 
service, include pain, discomfort, incontinence and 
constipation, interfere with his activities of daily living, 
including those that are physical in nature, and employment, 
and necessitate the use of medication.  This medication 
allegedly makes the veteran drowsy, which precludes the 
veteran from working in the field of criminal justice, 
including law enforcement.   

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has evaluated the veteran's irritable bowel syndrome 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
7319.  DC 7319 provides that a 10 percent evaluation is 
assignable for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance  with abdominal distress.  A 30 percent 
evaluation is assignable for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
DC 7319 (2008).  

Based on these criteria, as well as the reasoning that 
follows, the evidence establishes that the veteran's 
irritable bowel syndrome does not more nearly approximate the 
criteria for a higher initial evaluation under DC 7319 during 
any time period at issue in this appeal.    

Since initially manifesting, including during and after 
service, medical professionals characterized the veteran's 
irritable bowel syndrome as moderate, manifesting as frequent 
constipation and abdominal pain and discomfort.

More specifically, during service, beginning in 2000 and 
continuing regularly thereafter, the veteran sought treatment 
and underwent testing for abdominal pain initially thought to 
be due to constipation.  Physicians eventually attributed 
this pain to, in part, irritable bowel syndrome likely 
manifested for years as constipation, noted that this 
condition was exacerbated by activity, and prescribed 
medication therefor.  The medication reportedly helped the 
constipation, but not the pain.  During this time period, the 
veteran denied diarrhea.  During a MEB examination conducted 
in March 2002, the veteran reported chronic abdominal pain 
(right side), which an examiner characterized as constant and 
moderate.  The examiner noted that, secondary to 
exacerbations of this pain and side effects of the medication 
taken to control it, the veteran had a limited capacity to 
perform his military duties.  He recommended the veteran's 
separation from service, which occurred in October 2002, 
based on disability.

Since discharge, the veteran has continued to receive 
treatment for abdominal complaints, including constant pain, 
discomfort and bloating, and has undergone VA examinations, 
including in April 2003, April 2004 and August 2007.  During 
these examinations, the veteran reported the use of pain 
medication and enemas and examiners confirmed occasional 
constipation, abdominal pain, and discomfort and bloating.  
During the April 2004 VA examination, the veteran reported 
that he had diarrhea once monthly.  During the April 2003 and 
August 2007 VA examinations, the veteran denied having had 
diarrhea.  The August 2007 VA examiner characterized the 
veteran's irritable bowel syndrome, constipation predominant, 
as moderate.  

There is no medical evidence of record indicating that the 
veteran's irritable bowel syndrome is more than moderate, 
involving diarrhea or alternating diarrhea and constipation.  
Rather, medical professionals characterized this disability 
as moderate, predominantly involving constipation, and the 
veteran most often denied that his irritable bowel syndrome 
involved diarrhea.  A higher initial evaluation may thus not 
be assigned this disability under DC 7319.  

Based on the foregoing, the Board concludes that the criteria 
for a higher initial evaluation for irritable bowel syndrome 
are not met.  The Board recognizes that the rating schedule 
is designed to accommodate changes in condition and that the 
veteran may be awarded a different evaluation in the future 
should his disability picture change.  38 C.F.R. § 4.1.  At 
present, however, the above noted initial evaluation is the 
most appropriate given the medical evidence of record.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine.    


ORDER

The appeal on the claim of entitlement to service connection 
for acute epididymitis is dismissed.

Service connection for residuals of a broken nose is denied.

Service connection for a bladder disorder is granted.

Service connection for eczema on the back is granted.

Service connection for residuals of rectal polyps is denied.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.


REMAND

The veteran claims entitlement to service connection for 
sinusitis.  Additional action is necessary before the Board 
decides this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
an 
exa
min
ati
on 
in
support of the claim being remanded is necessary.  The RO 
aff
ord
ed 
the 
vet
era
n
VA examinations during the course of this appeal, but the 
rep
ort
s 
of 
the
se
examinations are inadequate to decide the claim being 
rem
and
ed.  
The
rei
n, 
VA
examiners concluded that the veteran did not have sinusitis, 
the
reb
y 
ref
rai
nin
g 
fro
m
offering an opinion as to whether such disability is related 
to 
the 
vet
era
n's 
act
ive
service.  Since the examiners prepared these reports, the 
vet
era
n 
has 
sub
mit
ted 
clinical and radiological records establishing that he has 
chronic sinusitis.  An opinion is thus needed regarding 
whether this disability is related to the veteran's active 
service, including documented respiratory complaints and/or a 
nose injury.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for sinusitis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) opine whether the veteran's 
sinusitis is at least as likely as 
not related to the veteran's active 
service, including documented in-
service respiratory complaints and a 
nose injury; and 

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claim being remanded.  
Thereafter, if the benefit sought on 
appeal is not granted, provide the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claim being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


